Oalhoon, J.,
delivered the opinion of the court.
Paxton, the appellee, a real-estate broker, sued appellant, Enochs, in the proper court for two hundred dollars for commissions on a lot sold by Enochs to Dinkins. The record from the circuit court shows- conflict of evidence on every material point, beginning about the agreement as to commissions to the broker for effecting the sale, as to which, on the last understanding, Paxton says he was to get two hundred dollars if he sold for $5,000, while Enochs’ recollection is that he was to have all he could get over $4,500. But this and all other matters of fact went to the jury, who gave a verdict for Paxton for one hundred dollars as the value they placed on his services. The sale was, in fact, made by Enochs to Dinkins, but it was made for $4,000, with a reservation of a four-foot strip off the side of the lot. There is evidence to show that Paxton was the procuring cause of the sale, and brought the parties together for negotiation, which so resulted. This was contradicted, of course, and determined by the jury, and the court below had this feature and conflict in mind in acting on the instructions, and accordingly properly granted the only instruction asked for plaintiff, and gave also the seventh instruction for defendant, whose second instruction was correctly modified by inserting the words, “or render •services which enabled defendant himself to sell it.” On the same correct view the court refused defendant’s third and fifth and sixth instructions, which point on the actual sale by Enochs. The refusal of defendant’s peremptory charge was clearly correct. The jury found that plaintiff’s services were reasonably worth one hundred dollars, and we cannot disturb their finding.

Affirmed.